FILED
                              NOT FOR PUBLICATION                           JUN 26 2014

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


SERGIO VINICIO GARZO-ALVAREZ,                     No. 12-70470

                Petitioner,                       Agency No. A097-821-224

  v.
                                                  MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

                Respondent.


                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted June 25, 2014**

Before:        HAWKINS, TALLMAN, and NGUYEN, Circuit Judges.

          Sergio Vinicio Garzo-Alvarez, a native and citizen of Guatemala, petitions

for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his

appeal from an immigration judge’s decision denying his application for asylum,

withholding of removal, and protection under the Convention Against Torture

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Petitioner’s request for oral
argument is denied.
(“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial

evidence the agency’s factual findings, and de novo claims of due process

violations. Singh v. Holder, 638 F.3d 1264, 1268-69 (9th Cir. 2011). We deny the

petition for review.

      The record does not compel the conclusion that the threats Garzo-Alvarez

received from gang members who sought his help with legal services rose to the

level of persecution. See Lim v. INS, 224 F.3d 929, 936 (9th Cir. 2000); Navhrani

v. Gonzales, 399 F.3d 1148, 1154 (9th Cir. 2005) (where reasonable minds could

differ as to whether threats constituted persecution, the record does not compel a

finding of persecution). With respect to future persecution, Garzo-Alvarez failed

to meet his burden of establishing that he could not reasonably relocate within

Guatemala. See 8 C.F.R. § 1208.13(b)(3)(i); Kaiser v. Ashcroft, 390 F.3d 653, 659

(9th Cir. 2004) (“Where, as here, the applicant has not established past persecution,

the applicant bears the burden of establishing that it would be either unsafe or

unreasonable for him to relocate, unless the persecution is by a government or is

government-sponsored.”). Finally, we reject Garzo-Alvarez’s contention that the

agency failed to adequately consider the country conditions evidence. See Larita-

Martinez v. INS, 220 F.3d 1092, 1096 (9th Cir. 2000) (petitioner alleging the

agency violated due process by failing to consider relevant evidence must


                                          2                                     12-70470
overcome the presumption that the agency did consider the evidence). Thus, his

asylum claim fails.

      Because Garzo-Alvarez has not established eligibility for asylum, he

necessarily cannot meet the more stringent standard for withholding of removal.

See Zehatye v. Gonzales, 453 F.3d 1182, 1190 (9th Cir. 2006).

      Finally, Garzo-Alvarez did not raise any arguments regarding the denial of

CAT relief. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir. 1996)

(issues not specifically raised and argued in a party’s opening brief are waived).

      PETITION FOR REVIEW DENIED.




                                          3                                    12-70470